Title: From George Washington to Major General John Sullivan, 20 September 1777
From: Washington, George
To: Sullivan, John

 

Dr Sir,
Camp near Fatland Ford [Pa.] 20th Septr 1777.

In answer to your favr, and request of yesterday, I wish it was in my power to give you the compleat satisfaction you desire—but how is it possible? I saw nothing of the disposition you had made, not getting up till the action was, in a manner over; & then, employed in hurrying on a reinforcement; and looking out fresh ground to form the Troops on, which, by this time, were beginning to give way.
To certifie what I have heard this, or that Officer say, respecting your conduct, could answer no valuable purpose, nor the end you have in view—Some have condemn’d your disposition tho time perhaps wd not allow a better but none have accused you of want of bravery, & exertion, that I have heard of. I am Dr Sir Yr Most Obt Servt

Go: Washington

